DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 4/18/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 4/18/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 4/18/22. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Laugier et al. (US 10,290,116) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Althoff (See provided NPL) in view of Tahmasbi-Sarvestani et al. (US 2019/0337512), herein “Tahmasbi” and Laugier et al. (US 10,290,116).

Regarding claims 1, 11, and 14, Althoff discloses a system for estimating risk associated with a vehicular maneuver (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining an execution of planned trajectory based on crash probability.), the system comprising: 
one or more sensors to produce sensor data (Althoff: [Pg 2, Fig 2] environmental sensors.);
one or more processors (Althoff: [Pg 2, Fig 2, Section II. B.] discloses computation of the safety assessment module.);
a risk estimation module (Althoff: [Pg 3, Fig 2] safety assessment module) cause the one or more processors to: 
acquire a geometric representation of an intersection (Althoff: [Pg 2, Section II. A.] discloses gathering geometric description of the roads. Fig. 1 shows intersection of the roads.), the geometric representation including a lane in which a vehicle is traveling and at least one other lane (Althoff: [Pg 2, Section II. A.] discloses gathering geometric description of the roads. Fig. 1 shows plurality of lanes.); 
discretize the at least one other lane into a plurality of segments (Althoff: [Pg 3, Fig 3][Pg 4, Fig 6] shows discretization of the space around the ego vehicle that includes the lanes.); 
determine a trajectory along which the vehicle will travel relative to the intersection (Althoff: [Pg 2, Section II. A.] discloses a planned trajectory of the autonomous car.); 
estimate, at each of a plurality of discrete time steps, an updated probability density function for whether a road agent external to the vehicle is present in the respective segments in the plurality of segments (Althoff: [Pg 9, Section VIII. A.] crash probability equation includes a term for probabilistic occupancy for segments shows in Fig 3. And [Pg 2, Section II. B.] To update the prediction for t ∈ [0, tf ] after a time interval (TI) Δt based on new sensor values corresponding to the recited updated probability distribution at a plurality of discrete time steps based on new sensor data) based, at least in part, on the sensor data (Althoff: [Pg 3, Fig 2] shows environment sensor for detecting obstacles and traffic participants.); 
estimate a traffic-conflict probability (Althoff: [Pg 9, Section VIII. A.] crash probability equation includes a term for probability of two vehicles intersecting (traffic-conflict).), as a result of the vehicle traveling along the trajectory (Althoff: [Pg 9, Section VIII. A.] discloses vehicle path.), of a traffic conflict occurring in the respective segments in the plurality of segments (Althoff: [Pg 9, Section VIII. A.] crash probability equation includes a term for probability of two vehicles intersecting (traffic-conflict) for a section of gridded regions.) conditioned on whether an external road agent is present in the respective segments in the plurality of segments (Althoff: [Pg 9, Section VIII. A.] crash probability equation includes a term for probability of two vehicles intersecting (traffic-conflict)); and 
estimate a risk associated with the vehicle traveling along the trajectory (Althoff: [Pg 9, Section VIII. A.] crash probability equation for a vehicle along a path.) by integrating a product of the probability density function and the traffic-conflict probability over the at least one other lane and the plurality of segments (Althoff: [Pg 9, Section VIII. A.] crash probability equation if result of integration of product of terms for probabilistic occupancy and probability of two vehicles intersecting (traffic-conflict).), 
a control module (Althoff: [Pg 3, Fig 2] safety assessment module) including instructions that when executed by the one or more processors cause the one or more processors to control operation of the vehicle (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining execution of planned trajectory or not.) based, at least in part, on the estimated risk (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining based on crash probability.).
Althoff does not clearly specify instructions for processors, a memory, or the explicit analysis of an operator of an external road agent however Tahmasbi discloses a system for detecting distracted driving including and a memory communicably coupled to the one or more processors and storing: including instructions that when executed by the one or more processors cause the one or more processors to (Tahmasbi: Fig 1 and ¶24):
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the gathering geometric description of the roads and Fig. 1 shows intersection of the roads of Althoff with the external driver observation of Tahmasbi in order to improve driving performance and reduce accidents when the drivers do not recognize a distracted driver or are distracted themselves (Tahmasbi - ¶1).
Althoff in view of Tahmasbi does not explicitly disclose updating the probability distribution function at a plurality of discrete time steps, however Laugier discloses a dynamic scene analysis for autonomous vehicles including estimate, at each of a plurality of adjacent discrete time steps, an updated probability density function for whether a road agent external to the vehicle is present in the respective segments in the plurality of segments based, at least in part, on the sensor data, wherein estimated probability of occupancy for a given segment in the plurality of segments is conditioned on occupancy of surrounding segments in the plurality of segments at a previous adjacent discrete time step (Laugier: Col. 5 - dt is the time-step separating the current iteration from the previous iteration corresponding to the recited plurality of adjacent discrete time steps where the occupancy and motion probability distribution is dynamically updated iteratively corresponding to the recited updated probability density function for whether a road agent external to the vehicle is present in the respective segments in the plurality of segments wherein Col. 4, lines 5-15 and Col. 12, lines 4-24 disclose the particles in the same cells are split as a function of occupancy where prediction of future state(s) of the environment (for example evaluation of risks of collisions between the vehicle 10 and objects corresponding to cells for which the probability of occupancy is greater than a given occupancy threshold and the observed distance is below a given distance threshold) corresponding to the recited estimation based on condition of occupancy of surrounding segments at a previous adjacent discrete time step);
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the gathering geometric description of the roads including the external driver observation of Althoff in view of Tahmasbi with the dynamic and iterative time stepwise occupancy grid of Laugier in order to make it possible to markedly decrease the resources in terms of calculation and memory that are required for the determination of the occupancy of the cells and of the motion probability distributions (Laugier – Col. 12, lines 31-35)

Regarding claims 2 and 15, the combination of Althoff in view of Tahmasbi further discloses to control operation of the vehicle based, at least in part, on the estimated risk (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining an execution of planned trajectory based on crash probability.) include instructions to control at least steering, acceleration, and braking of the vehicle in an autonomous driving mode of the vehicle (Tahmasbi: ¶17 - an autonomous cruise control system or lane keep assist system of the vehicle may be enabled).

Regarding claims 3 and 16, the combination of Althoff in view of Tahmasbi further discloses to control operation of the vehicle based, at least in part, on the estimated risk (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining an execution of planned trajectory based on crash probability.) include instructions to share control of at least one of steering, acceleration, and braking of the vehicle between an advanced driver-assistance system of the vehicle and a human driver (Tahmasbi: ¶17 - an autonomous cruise control system or lane keep assist system of the vehicle may be enabled, where lane keep assist system utilizes both driver speed control and vehicle steering control).

Regarding claims 5 and 18, the combination of Althoff in view of Tahmasbi further discloses the instructions included in the risk estimation module to estimate the risk (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining an execution of planned trajectory based on crash probability.) 
include at least one of instructions to account for failure of an operator of an external road agent to observe the vehicle as the vehicle approaches the intersection along the trajectory (Tahmasbi: ¶15-17 – determination that the driver of the proximate vehicle may be distracted corresponding to the recited observe the lack of attentiveness by the operator of the external road agent where the future behavior of the proximate vehicle can be estimated using the proximate vehicle data. In this manner, a baseline corresponding to expected attentive behavior can be predicted for the proximate vehicle.  The combination of the gathering geometric description of the roads and Fig. 1 shows intersection of the roads of Althoff: [Pg 2, Section II. A.] with the external driver observation/prediction of Tahmasbi fully discloses the claimed elements.) and
 instructions to account for failure, due to environmental conditions, of an external road agent to act on an observation of the vehicle (Tahmasbi: ¶25 - an ‘obstacle’ may include most any traffic conditions, road conditions, weather conditions, etc.) as the vehicle approaches the intersection along the trajectory (Althoff: [Pg 2, Section II. A.] discloses gathering geometric description of the roads. Fig. 1 shows intersection of the roads.).

Regarding claims 7, 13, and 20, the combination of Althoff in view of Tahmasbi further discloses the instructions included in the control module to control operation of the vehicle based, at least in part, on the estimated risk (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining based on crash probability.)  include, to avoid a traffic conflict, instructions to adjust the vehicle’s speed (Tahmasbi: ¶29 -  a collision mitigation braking system, an auto cruise control system includes controlling vehicle speed to avoid a traffic conflict) along the trajectory after the vehicle has entered the intersection (Althoff: [Pg 2, Section II. A.] discloses gathering geometric description of the roads. Fig. 1 shows intersection of the roads.).

Regarding claim 10, the combination of Althoff in view of Tahmasbi further discloses the one or more sensors include at least one of a camera, a Light Detection and Ranging (LIDAR) sensor, a radar sensor, and a sonar sensor (Althoff: [Pg 2, Section II. A.] discloses a LIDAR.).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Althoff (See provided NPL) in view of Tahmasbi-Sarvestani et al. (US 2019/0337512), herein “Tahmasbi” and Laugier et al. (US 10,290,116), as applied to claims 1 and 14 above, further in view of Sathyanarayana et al. (US 2018/0293449).

Regarding claims 4 and 17, Althoff in view of Tahmasbi does not explicitly disclose taking into consideration viewpoint into risk assessment however Sathyanarayana discloses the instructions included in the risk estimation module to estimate the risk include instructions to account for an occlusion with respect to a viewpoint of the vehicle in at least one of the plurality of segments (Sathyanarayana: ¶48 discloses taking account of visual obstructions of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the risk assessment system of Althoff with in view of Tahmasbi with the visual obstruction identification of Sathyanarayana in order to improve vehicle safety (Sathyanarayana - ¶3).

Claims 6, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Althoff (See provided NPL) in view of Tahmasbi-Sarvestani et al. (US 2019/0337512), herein “Tahmasbi” and Laugier et al. (US 10,290,116), as applied to claims 1, 11, and 14 above, further in view of Diedrich (US20180099663).

Regarding claims 6 and 19, the combination of Althoff in view of Tahmasbi further discloses the instructions included in the control module (Althoff: [Pg 3, Fig 2] safety assessment module) to control operation of the vehicle (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining execution of planned trajectory or not.) based, at least in part, on the estimated risk (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining based on crash probability.). 
Althoff in view of Tahmasbi does not explicitly disclose proceeding through an intersection at a target speed when below a risk threshold, however Diedrich discloses cause the vehicle, upon reaching the intersection (Diedrich: Fig 6 shows approach of an intersection.), to proceed at a target speed along the trajectory (Diedrich: ¶40 discloses the vehicle remaining at its current speed.), when the estimated risk does not exceed a predetermined threshold (Diedrich: ¶40 discloses based on collision threat assessment, and ¶61 discloses collision thread assessment determining based on threshold.); and 
cause the vehicle, before the vehicle has reached the intersection (Diedrich: Fig 6 shows approach of an intersection.), to reduce its speed relative to the target speed (Diedrich: ¶61 discloses controlling braking and acceleration for reducing velocity.), when the estimated risk exceeds the predetermined threshold (Diedrich: ¶61 discloses above a threshold.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the risk assessment system of Althoff with in view of Tahmasbi with the risk threshold continuation of Diedrich in order to generates driving decisions 304 based on the collision threat assessments 303 (Diedrich - ¶40).

Regarding claim 8, Althoff in view of Tahmasbi does not explicitly disclose the intersection being “unsignalized” however Diedrich further discloses the intersection is unsignalized and is one of a merge, a four-way intersection, and a roundabout (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the risk assessment system of Althoff with in view of Tahmasbi with the risk threshold continuation of Diedrich in order to generates driving decisions 304 based on the collision threat assessments 303 (Diedrich - ¶40).

Regarding claim 12, the combination of Althoff in view of Tahmasbi further discloses the instructions to control operation of the vehicle based (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining execution of planned trajectory or not.), at least in part, on the estimated risk include instructions to (Althoff: [Pg 2, Fig 2, Section II. B.] discloses determining based on crash probability.).
 Althoff in view of Tahmasbi does not explicitly disclose proceeding through an intersection at a target speed relative to a risk threshold, however Diedrich further discloses cause the vehicle, upon reaching the intersection (Diedrich: Fig 6 shows approach of an intersection.), to proceed at a target speed along the trajectory (Diedrich: ¶40 discloses the vehicle remaining at its current speed.), when the estimated risk does not exceed a predetermined threshold (Diedrich: ¶40 discloses based on collision threat assessment, and ¶61 discloses collision thread assessment determining based on threshold.); and 
cause the vehicle, before the vehicle has reached the intersection (Diedrich: Fig 6 shows approach of an intersection.), to reduce its speed relative to the target speed (Diedrich: ¶61 discloses controlling braking and acceleration for reducing velocity.), when the estimated risk exceeds the predetermined threshold (Diedrich: ¶61 discloses above a threshold.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the risk assessment system of Althoff with in view of Tahmasbi with the risk threshold continuation of Diedrich in order to generates driving decisions 304 based on the collision threat assessments 303 (Diedrich - ¶40).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Althoff (See provided NPL) in view of Tahmasbi-Sarvestani et al. (US 2019/0337512), herein “Tahmasbi” and Laugier et al. (US 10,290,116), as applied to claim 1 above, further in view of Nepomuceno et al. (US 10,872,379).

Regarding claim 9, Althoff in view of Tahmasbi does not explicitly disclose using an upper bound of an expected number of conflicts however Nepomuceno discloses the estimated risk is an upper bound on an expected number of traffic conflicts (Col. 2, lines 46-67 – determining risk by calculating a number of expected collisions).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the risk assessment system of Althoff with in view of Tahmasbi with the risk analysis of Nepomuceno in order to reduce exposure of the driver or passenger to the risk of property damage, injury, time delay stemming from accidents and the likes (Col. 2, lines 15-21).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sierra Gonzalez et al. (US 2019/0329763) discloses a driving assistance method including a using a dynamic behavioral model taking into account at least a previously calculated occupancy probability distribution of the set of road users (¶15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665